Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9, 11-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a parity check matrix managing apparatus comprising: an input device to a volatile or non-volatile memory device, the input configured to receive a parity check matrix as a modification target; and a data processor of the memory device comprising a matrix modifier and a controller, wherein the matrix modifier is configured to modify the parity check matrix by performing at least one of a cyclic shift on unit components of at least one row or column in the parity check matrix and a location change between at least two or more rows or columns in the parity check matrix to generate a modified parity check matrix; and the controller is configured to control the matrix modifier to compare a matrix size of the modified parity check matrix with a set matrix size to determine if the matrix size is less than equal to the set matrix size; and wherein the controller includes: a parity characteristic check module configured to check whether the modified parity check matrix has the same error detection capacity as the parity check matrix; and a matrix modification control module 

The prior arts of record do not disclose “a parity check matrix managing apparatus comprising: an input to a volatile or non-volatile memory device, the input configured to receive matrix generation information for a parity check matrix and parity characteristic information, the matrix generation information including an index and a value of a set unit component group in 5Atty Docket No.: OPX19076-038US App. No.: 16/667,314 the parity check matrix; and a data processor of the memory device comprising a first component determiner, a second component determiner, and a controller, wherein the first component determiner is configured to determine first-unit-component values of first unit components, which are unit components corresponding to the set unit component group among unit components of the parity check matrix, based on the index and value of the set unit component group; [[a]]the second component determiner is configured to determine second-unit-component values of second unit components, which are unit components not included in the set unit component group, based on the parity characteristic information provided to the second component determiner in the matrix generation information; the controller is configured to control the first component determiner and the second component determiner to produce a subsequently-generated parity check matrix based on the first-unit-component and the second-unit-component values, and the controller includes: a parity characteristic check module configured to check whether a parity characteristic of the subsequently-generated parity check matrix is the same as that of the parity check .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/Primary Examiner, Art Unit 2111